Title: Instructions and Commission from Congress to Franklin, Charles Carroll, and Samuel Chase for the Canadian Mission, 20 March 1776
From: Congress
To: Franklin, Benjamin,Carroll, Charles,Chase, Samuel


On February 15, in response to the report the day before from the committee of secret correspondence, Congress resolved to send a committee of three as its commissioners to Canada. Two of the members were to be delegates, and Franklin and Samuel Chase were chosen. The third member was Charles Carroll of Carrollton, a prominent and wealthy Maryland Roman Catholic who had been educated in France; and he was asked to persuade John Carroll, his cousin and a priest, to accompany the mission. On the 17th a three-man committee, on which John Adams served, was appointed to draft the instructions for the commissioners. Then followed weeks of inaction. On March 11 and 12 the instructions were debated; on the 19th the committee submitted some new ones, and on the 20th others were offered from the floor, adopted, and incorporated in the final form of the document as it appears below. At the same time the commission, introduced by the committee in draft on the 19th, was also debated by paragraphs and adopted.
The long pause between taking and implementing the decision to send the mission may seem puzzling. The need to seize the initiative in Canada had long been apparent, and grew steadily more pressing. The commissioners in fact arrived too late to accomplish anything; why then were they so slow in leaving Philadelphia? One reason was no doubt the weather: the journey in winter, particularly for a man of Franklin’s age, would have been awesomely hazardous, and even by April he was not sure he would survive it. A more fundamental reason, John Adams said years later, was political. The principal charge to the commissioners was to form a union with the people of Canada, who were to be instructed in American ways of self-government so that their province might become an harmonious part of the whole. When the United Colonies made this proposal, they took a major step toward declaring their own independence; and this fact, according to Adams, gave the delegates pause. At the time the great objective of Adams and his partisans was to have Congress recommend the establishment of new governments in the colonies—precisely what the instructions recommended for the Canadians, and what aroused opposition in Philadelphia. Acceptance of the instructions, Adams concluded, was “a strong proof of the real determination of a Majority of Congress to go with Us to the final Consummation of our Wishes.”
 
I
Gentlemen,
In Congress March 20th. 1776.
You are with all convenient Dispatch to repair to Canada, and make known to the People of that Country the Wishes and Intentions of Congress with Respect to them.
Represent to them that the Arms of the United Colonies having been carried into that Province for the Purpose of frustrating the Designs of the British Court against our Common Liberties, we expect not only to defeat the hostile Machinations of Govr. Carlton against us, but that we shall put it in the Power of our Canadian Brethren to pursue such Measures for securing their own Freedom and Happiness, as a generous Love of Liberty and sound Policy shall dictate to them.
Inform them that in our Judgment their Interest and ours are inseparably united. That it is impossible we can be reduced to a servile Submission to Great Britain without their sharing in our Fate; and on the other Hand, if we obtain, as we doubt not we shall, a full Establishment of our Rights, it depends wholly on their Choice, whether they will participate with us in those Blessings, or still remain subject to every Act of Tyranny, which British Ministers shall please to exercise over them. Urge all such Arguments as your Prudence shall suggest to enforce our Opinion concerning the mutual Interests of the two Countries and to convince them of the Impossibility of the War being concluded to the Disadvantage of the Colonies if we wisely and vigorously co-operate with each other.
To convince them of the Uprightness of our Intentions towards them, you are to declare that it is our Inclination that the People of Canada may set up such a Form of Government, as will be most likely, in their Judgment, to produce their Happiness; and you are in the strongest Terms to assure them, that it is our earnest Desire to adopt them into our Union as a Sister Colony, and to secure the same general System of mild and equal Laws for them and for ourselves, with only such local Differences, as may be agreeable to each Colony respectively.
Assure the People of Canada that we have no Apprehension that the French will take any Part with Great Britain, but that it is their Interest, and we have Reason to believe their Inclination, to cultivate a friendly Intercourse with these Colonies. 
You are from this, and such other Reasons as may appear most proper to urge the Necessity the People are under of immediately taking some decisive Step to put themselves under the Protection of the United Colonies. For expediting such a Measure, you are to explain to them our Method of collecting the Sense of the People and conducting our Affairs regularly by Committees of Observation and Inspection in the several Districts, and by Conventions and Committees of Safety in the several Colonies. Recommend these Modes to them. Explain to them the Nature and Principles of Government among Freemen, developing in Contrast to these, the base, cruel and insidious Designs involved in the late Act of Parliament for making a more effectual Provision for the Government of the Province of Quebec. Endeavour to stimulate them, by Motives of Glory as well as Interest, to assume a Part in a Contest, by which, they must be deeply affected: and to aspire to a Portion of that Power by which they are ruled, and not to remain the mere Spoils and Prey of Conquerors and Lords.
You are further to declare that we hold sacred the Rights of Conscience, and may promise to the whole People solemnly, in our Name, the free and undisturbed Exercise of their Relegion, and to the Clergy the full, perfect, and peaceable Possession and Enjoyment of all their Estates, that the Government of every Thing relating to their Relegion and Clergy shall be left entirely in the Hands of the good People of that Province, and such Legislature as they shall constitute: provided however that all other Denominations of Christians be equally entituled to hold Offices and enjoy civil Privileges and the free Exercise of their Relegion and be totally exempt from the Payment of any Tythes or Taxes for the Support of any Relegion.
Inform them that you are vested by this Congress with full Powers to effect these Purposes; and therefore press them to have a compleat Representation of the People assembled in Convention with all possible Expedition to deliberate concerning the Establishment of a Form of Government and an Union with the united Colonies. As to the Terms of the Union insist upon the Propriety of their being similar to those on which the other Colonies unite. Should they object to this, report to this Congress those Objections, and the Terms on which alone they will come into our Union. Should they agree to our Terms you are to promise in the Names of the united Colonies that we will defend and protect the People of Canada against all Enemies in the same Manner as we will defend and protect any of the united Colonies.
You are to establish a free Press and to give Directions for the frequent Publication of such Pieces as may be of Service to the Cause of the United Colonies.

You are to settle all Disputes between the Canadians and the Continental Troops, and to make such Regulations relating thereto as you shall judge proper.
You are to make a Strict and impartial Enquiry into the Cause of the Imprisonment of Col. Du-fee Lt. Col. Nefeu, Major Saint George Du pree, and Major Gray Officers of Militia and of John Frazer Esquire late a Judge of Police at Montreal, and take such Order concerning them as you shall judge most proper.
In reforming any Abuses you may observe in Canada, establishing and enforcing Regulations for Preservation of Peace and good Order there, and composing Differences between the Troops of the United Colonies and the Canadians, all Officers and Soldiers are required to yield Obedience to you.
And to enforce the Decisions that you or any two of you may make, you are empowred to suspend any military Officer from the Exercise of his Commission, till the Pleasure of the Congress shall be known, if you or any two of you shall think it expedient.
You are also empowred to sit and vote as Members of Councils of War in directing Fortifications and Defences to be made, or to be demolished, and to draw Orders upon the President for any Sums of Money not exceeding one Hundred Thousand Dollars in the whole to defray the Expence of the Works.
Lastly, you are, by all the Means you can use, to promote the Execution of the Resolutions now made or hereafter made in Congress.
Additional Instructions
  You are empowred and directed to promote and encourage the Trade of Canada with the Indian Nations, and grant Passports for carrying it on as far as it may consist with the Safety of the Troops and the Public Good.
You are also directed and authorized to assure the Inhabitants of Canada, their Commerce with foreign Nations shall in all Respects be put on an equall Footing with, and encouraged and protected in the same Manner as the Trade of the United Colonies.
You are also directed to use very wise and prudent Measure to introduce and give Credit and Circulation to the Continental Money in Canada.
In case the former Resolution of Congress respecting the English American Troops in Canada has not been carried into Effect, you are directed to use your best Endeavours to form a Battalion of the New York Troops in that Country; and to appoint the Field and other Officers out of the Gentlemen who have continued there during the Campaign according to their respective Ranks and Merit: And if it should be found impracticable, you are to direct such of them as are provided for in the four Battalions now raising in New York to repair to their respective Corps. To enable you to carry this Resolution into Effect, you are furnished with blank Commissions by the President. By Order of Congress.
John Hancock President
Instructions to Benjamin Franklyn, Saml. Chase, and Charles Carrol Esquires.
 
II
[March 20, 1776]
The Delegates of the united colonies of New-Hampshire, Massachusetts-bay, Rhode-island, Connecticut, New-York, New-Jersey, Pennsylvania, The three counties on Delaware, Maryland, Virginia, North Carolina, South Carolina, and Georgia in Congress assembled.
To Benjamin Franklin Member of the Royal Academy of Sciences at Paris FRS &c. &c. one of the delegates of the province of Pennsylvania, Samuel Chase Esquire, one of the delegates of the colony of Maryland, and Charles Carroll of Carrolton in the said colony of Maryland Esquire Greeting.
Know ye, that we reposing especial trust and confidence in your zeal, fidelity, abilities and assiduity do, by these presents, constitute and appoint you or any two of you Commissioners for and on behalf of us and all the people of the united colonies, whom we represent, to promote or to form an union between the said colonies and the people of Canada according to the instructions herewith given you and such as you may hereafter receive and to execute all such matters and things as you are or shall be directed by your said instructions. And we do require all officers soldiers and others, who may facilitate your negotiation or promote the success thereof to aid and assist you therein. And you are from time to time to transmit and report your proceedings to Congress.
This Commission to continue in force until revoked by this or a future Congress. By order of the Congress
John Hancock President
Attest. Chas Thomson secy.
